Citation Nr: 0904414	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands.

2.  Entitlement to service connection for residuals of 
dysplastic nevus.

3.  Entitlement to a compensable disability rating for 
service-connected bilateral pes planus.

4.  Entitlement to a compensable disability rating for 
service-connected lichen simplex of the feet.

5.  Entitlement to a compensable disability rating for 
service-connected thrombophlebitis of the right arm.

6.  Entitlement to a disability rating in excess of 20 
percent for service-connected post-operative residuals of the 
lower back.

7.  Entitlement to an extraschedular rating for post-
operative residuals of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1985 and served on active duty for training from 
April to August 1992 and in August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the above claims.

In January 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In June 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In his Substantive Appeal, received in July 2006, the veteran 
withdrew his claim for service connection for amyotrophic 
lateral sclerosis and during the June 2008 personal hearing, 
he withdrew his claim for an increased rating for residuals 
of a right thumb strain.  See 38 C.F.R. § 20.204 (2008).  


During the June 2008 hearing, the veteran stated that he had 
thrombophlebitis of the left arm as well as the right and did 
not know why his claim for thrombophlebitis was evaluated as 
just in the right arm.  Therefore, a claim for entitlement to 
service connection for thrombophlebitis of the left arm is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 3.155.  

In October 2008, the veteran submitted pertinent evidence to 
the RO; the RO forwarded that evidence to the Board in 
January 2009.  As the evidence is essentially duplicative of 
evidence already of record, it can be associated with the 
record, without consideration of whether the veteran waived 
consideration of the evidence by the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304.  Included in that evidence is a copy of a 
February 2007 statement from the veteran's representative 
establishing a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and a formal application for 
TDIU signed by the veteran.  A claim for TDIU has not bee 
adjudicated and is forwarded to the RO for appropriate 
action.  

The issue of entitlement to an extraschedular evaluation for 
post-operative residuals of the lower back is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a condition causing numbness 
of the hands.

2.  Residuals of dysplastic nevus did not have its onset 
during active service or result from disease or injury in 
service.

3.  The veteran's service-connected bilateral pes planus is 
manifested by no worse than mild symptoms.

4.  The veteran's lichen simplex of the feet does not involve 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

5.  The veteran's thrombophlebitis of the right arm is not 
manifested by intermittent edema.

6.  The veteran's low back disability is manifested by 
degenerative disc disease and some limitation of motion with 
pain.  Incapacitating episodes having a total duration of at 
least four weeks during the past 12 months are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
numbness of the hands have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
residuals of dysplastic nevus have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for a compensable disability rating for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2008).

4.  The criteria for a compensable disability rating for 
lichen simplex of the feet have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7899-7813 (2008).

5.  The criteria for a compensable disability rating for 
thrombophlebitis of the right arm have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2008).

6.  A rating in excess of 20 percent for post-operative 
residuals of the lower back is not warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the record, the Board finds 
that the veteran does not currently suffer from a condition 
causing numbness of the hands.  During the June 2008 hearing, 
the veteran stated that numbness in his hands was caused when 
he was hit in the arm with a broken pool stick and a piece of 
wood was lodged in his arm.  Service medical records confirm 
that a splinter from a pool stick had to be removed from the 
veteran's right arm; however, there is no evidence of any 
residuals from the injury.  In fact, the September 1985 
service medical record noted good range of motion and 
"neuro-vas intact."  Subsequent service medical records, 
including periodic examination, are silent for any 
abnormalities or neurological problems of the hands.  Post-
service treatment records show complaints of numbness of the 
hands; however, treating physicians have been unable to find 
any abnormality, neurological or otherwise, causing this 
condition and no diagnosis has been associated with numbness 
of the hands.  In fact, the November 2004 examiner noted that 
there was no objective evidence of numbness of the hands on 
examination and prior Electromyographs (EMGs) of the upper 
extremities were normal.  The examiner concluded that there 
was no objective basis for making any diagnosis related to 
the veteran reported numbness of the hands.  In addition, a 
private EMG report dated September 2005 states that the 
veteran's neurological examination, including the upper 
extremities, was normal.  Therefore, the record is entirely 
negative for any competent evidence of the clinical presence 
of a condition causing numbness of the hands.  The only 
evidence of the existence of any such condition is the 
veteran's own statements.  In the absence of any competent 
evidence of numbness of the hands, the Board must conclude 
the veteran does not currently suffer from this disability.  
Brammer, 3 Vet. App. at 225.

Regarding the claim for residuals of dysplastic nevus, post-
service medical treatment records show that the veteran had 
been diagnosed as having atypical mole syndrome (dysplastic 
nevus).  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  


Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
residuals of dysplastic nevus had its onset in service.   

Service medical records are silent for any findings or 
treatment of any dermatological abnormality attributed to 
dysplastic nevus.  Separation examination reported the 
veteran's skin condition as normal.  

Post-service private and VA treatment records show that the 
veteran was first treated for multiple lesions on the back in 
December 1996 and was diagnosed as having atypical mole 
syndrome.  Following this initial diagnosis, the veteran was 
periodically treated every few years for dysplastic nevi that 
reoccurred.  There is no indication that the veteran received 
treatment prior December 1996 for this condition.  The date 
of onset of the symptoms of his dysplastic nevus was 
approximately 11 years following separation from active 
service and 4 years following the veteran's first period of 
active duty for training.  The long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding of dysplastic nevus during 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

During the June 2008 hearing, the veteran asserted that he 
developed dysplastic nevus during service as a result of 
working on tanks made out of depleted uranium and from 
working beside a transmitting antennae that produced 
microwave radiation during service.  Neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current dysplastic nevus to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims for service connection and they must be 
denied.


Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Pes planus

The veteran has been assigned a noncompensable rating for his 
bilateral pes planus.  Pes planus is rated utilizing 
Diagnostic Code 5276 (flatfoot, acquired).  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5276, a non-compensable (zero 
percent) rating is for application when there is mild 
disability relieved by built-up shoe or arch support.  A 10 
percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is for application when 
there is severe bilateral (or 20 percent for severe 
unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned noncompensable rating, and the higher, 10 
percent, rating is not warranted.  The November 2004 VA 
examination report states that the veteran's pes planus was 
relatively mild with no malalignment and correction of the 
pes planus was observed with standing on the toes.  It was 
noted that the veteran reported significant foot pain with 
walking and standing, but had not tried arch supports.  VA 
treatment records from 2008 report that the veteran had no 
acute foot pain and was using orthotic inserts to manage 
symptoms.  A 10 percent rating requires moderate disability 
evidenced by weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  The evidence of record 
does not reflect a moderate disability of the veteran's pes 
planus.  

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a compensable rating for the 
veteran's bilateral pes planus.  38 U.S.C.A. § 5107(b).

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned noncompensable rating and that an increased rating 
is therefore not warranted.

B.  Lichen simplex of the feet

The veteran's lichen simplex of the feet has been rated under 
Diagnostic Code 7899-7813.  Diagnostic Code 7899 indicates 
the disability is not listed in the Schedule for Rating 
Disabilities and it has been rated by analogy under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the 
present case, lichen simplex of the feet was rated by analogy 
as dermatophytosis, evaluated under Diagnostic Code 7813.  

Diagnostic Code 7813 does not contain its own substantive 
criteria; rather, it refers the Board to consider the 
predominant symptomatology of the veteran's skin disorder, 
namely, disfigurement of the head, face, or neck, scars, or 
dermatitis, and rate accordingly under the other skin codes.  
See 38 C.F.R. § 4.118, Diagnostic Code 7813.  The veteran's 
lichen simplex of the feet is predominantly manifested by 
blistering; there is no evidence of any scarring or 
disfigurement of the feet.  Thus, Diagnostic Code 7806, which 
is applicable to dermatitis or eczema, is for application.  
Id.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted when less than 5 percent of the entire body or the 
exposed areas are affected by dermatitis or eczema, and no 
more than topical therapy was required during the past 12- 
month period.  A 10 percent rating is warranted when at least 
5 percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
when 20 to 40 percent of the entire body or the exposed areas 
are affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The maximum 60 percent rating is 
warranted when dermatitis or eczema affects more than 40 
percent of the entire body or the exposed areas, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for constantly or near constantly during 
the past 12-month period.  Id.

Following a careful review of the claims file, the Board 
finds that the veteran's lichen simplex of the feet does not 
warrant a higher rating.  Post-service treatment records are 
silent for any treatment of the lichen simplex of the feet.  
During the November 2004 VA examination, the veteran reported 
that his "boot rot" came back each summer.  At that time, 
since the weather was cooler, it had resolved and was not 
current a problem.  Physical examination revealed no 
deformities in either foot and skin was normal.  During the 
June 2008 personal hearing, the veteran stated that his 
lichen simplex is manifested by oozing blisters and since 
1985 his skin condition had been treated with a cream.  It 
appears that the veteran's skin condition is not severe as it 
only appears during warm weather and is not treated with more 
than topical cream.  As there is no objective evidence 
showing that the veteran's lichen simplex of the feet covers 
at least 5 percent of the entire body or exposed areas 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required, a compensable rating is not warranted for this 
condition.  

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned noncompensable rating, and that an increased rating 
is therefore not warranted.

C.  Thrombophlebitis of the right arm

The veteran's service-connected thrombophlebitis of the right 
arm is currently rated noncompensable under Diagnostic Code 
7121, for post-phlebitic syndrome.  38 C.F.R. § 4.104.  Under 
Diagnostic Code 7121, asymptomatic palpable or visible 
varicose veins warrant a noncompensable rating.  A 10 percent 
evaluation requires intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of the extremity 
or compression hosiery.  Persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  Id.

After a careful review of the record, the Board finds that 
the evidence of record does not support a higher rating.  In 
order to receive a higher rating under Diagnostic Code 7121, 
the evidence must show intermittent edema of the extremity 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  The record is silent for any treatment 
for thrombophlebitis of the right arm during the appeals 
period.  The veteran was afforded a VA examination in 
November 2004 in connection with his increased rating claim.  
During the examination, the veteran complained of having only 
numbness of the hands.  Physical examination revealed no 
swelling of the hands and no palpable veins or 
discolorations.  The veteran did not describe numbness on 
examination, although it was noted that he described 
intermittent numbness.  The veteran was diagnosed as having 
bilateral phlebitis of the forearm veins with no current 
residual of phlebitis and a total duration of the symptoms of 
three months per the veteran.  In addition, the examiner 
noted that there was no objective evidence of numbness of the 
hands on examination and prior EMGs of the upper extremities 
were normal.  He concluded that there was no objective basis 
for making any diagnosis related to the veteran's reported 
numbness of the hands and it was less likely than not related 
to the prior episode of phlebitis in the military.  
Therefore, as there is no evidence of intermittent edema or 
any objective residuals attributed to thrombophlebitis of the 
right arm, a higher disability rating for this condition is 
not warranted.

During the June 2008 personal hearing, the veteran stated 
that his fingers would lock in the middle of the night.  The 
veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a compensable rating for the 
veteran's thrombophlebitis of the right arm.  38 U.S.C.A. § 
5107(b).

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned noncompensable rating, and that an increased rating 
is therefore not warranted.

D.  Post-operative residuals of the lower back

The veteran's service-connected post-operative residuals of 
the lower back are currently rated as 20 percent disabling 
under Diagnostic Code 5237, for lumbosacral sprain.  
38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Back disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

In order to meet the criteria for a higher, 40 percent, 
rating under the general formula, the evidence must show, or 
more nearly reflect, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  The evidence, however, does not show 
that the veteran's spine is limited to 30 degrees forward 
flexion or is ankylosed, either favorably or unfavorably.  
During the November 2004 examination, the veteran's range of 
motion for the thoracolumbar spine was 55 degrees forward 
flexion, 20 degrees extension, 30 degrees right lateral 
flexion, 35 degrees left lateral flexion, 30 degrees right 
lateral rotation and 35 degrees left lateral rotation.  
Motion was painful during the last 10 degrees of flexion and 
last five degrees of extension.  Therefore, a higher rating 
is not available based on limitation of motion as forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less nor is there favorable ankylosis of the 
entire thoracolumbar spine shown throughout the appeals 
period.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The evidence of record 
does not show that the veteran's limitation of motion of the 
lumbar spine resulting from pain or functional loss is of the 
severity to warrant a higher rating, as the pain and 
functional loss do not result in or approximate 30 degrees 
forward flexion or favorable ankylosis of the lumbosacral 
spine.  

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
The medical evidence of record shows that the veteran 
complained of having numbness in his abdomen and radiating 
pain in his lower extremities.  However, the veteran 
underwent several neurological studies, which consistently 
showed no neurological abnormalities.  See private treatment 
record from Dr. M.V. of CMH Neurological Services dated 
September 2005 and VA treatment records dated October 2007.  
Therefore, the objective medical evidence does not shows 
additional neurological abnormalities to warrant separate 
ratings.

The rating criteria for the lumbar spine also provide for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  The veteran was diagnosed as having mild 
degenerative disc disease.  See January 2007 VA radiology 
report.  However, in order to receive a higher rating for 
intervertebral disc syndrome, the veteran would have to have 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  Although the veteran 
complained of having flare-ups, his incapacitating episodes 
were not prescribed by a physician nor did any such episodes 
have a total duration of at least four weeks.  Therefore, a 
higher rating under these criteria is not met.

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a rating in excess of 20 percent 
for the veteran's post-operative residuals of the lower back.  
38 U.S.C.A. § 5107(b).

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 20 percent rating, and that an increased rating is 
therefore not warranted.

E.  Conclusion

For the reasons stated above, the preponderance of the 
evidence is against higher ratings for the veteran's claims.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claims, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
veteran's service-connected disabilities should be increased 
for any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with these claims supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the veteran's claims for service connection, the RO 
provided the appellant pre-adjudication notice by letters 
dated in March 2004.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

For the veteran's increased-rating claims, VA must, at a 
minimum, notify the veteran that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a March 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
conditions "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The February 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic code.  The July 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disabilities and stated that, pursuant to 
38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not afforded a VA examination for his claim for service 
connection of dysplastic nevus.  However, VA need not obtain 
an examination as the evidentiary record does not show that 
the veteran's current dysplastic nevus may associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for numbness of the hands is denied.

Service connection for residuals of dysplastic nevus is 
denied.

Entitlement to a compensable disability rating for service-
connected bilateral pes planus is denied.

Entitlement to a compensable disability rating for service-
connected lichen simplex of the feet is denied.

Entitlement to a compensable disability rating for service-
connected thrombophlebitis of the right arm is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected post-operative residuals of the lower 
back is denied.

REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

During the course of the appeal, the veteran's lumbosacral 
disability appears to have caused interference with 
employment.  The recently submitted evidence includes the 
veteran's claim for TDIU in which he noted that he became too 
disabled to work in June 2006 and left his last job because 
of his service-connected back condition.  

In the rating action on appeal, the RO noted 38 C.F.R. § 
3.321(b)(1) in denying the claim for increased rating, but 
did not specifically state that it was not referring the 
claim for extraschedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The veteran has indicated that his back condition has forced 
him to leave his job.  The rating criteria do not contemplate 
the effects complained of by the veteran that prevent him 
from working.

The issue of entitlement to extra-schedular compensation for 
the veteran's service-connected post-operative residuals of 
the lower back is remanded for referral to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for 
increased rating for post-operative 
residuals of the lower back to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether extraschedular ratings are 
warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


